Citation Nr: 0531641	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-11 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a fistula in ano.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of the hearing is associated with the claims 
folders.  Thereafter, in May 2005, the Board remanded the 
case to the RO for further evidentiary development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  A fistula in ano is not the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment to 
include the prescription of medication by VA beginning in 
August 1999.  

2.  No additional disability resulted from the prescription 
of medication by VA beginning in August 1999.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for a fistula in ano resulting from VA 
treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The record reflects that through the statement of the case, 
supplemental statements of the case, and a May 2005 letter 
from the RO, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Additionally, the 
veteran was asked to submit any pertinent evidence in his 
possession.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available medical 
evidence identified by the veteran has been obtained.  In 
June 2005, the veteran informed VA that he had no additional 
medical evidence to submit.  In connection with his claim, 
the RO has obtained a medical opinion.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, to this extent, the Board is also satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Although complete VCAA notice was not provided before the 
initial adjudication of the claim, the record reflects that 
the RO readjudicated the veteran's claim in July 2005 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  

In sum, the Board is of the opinion that any procedural 
deficiencies in the development and consideration of this 
claim by the RO were insignificant and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this claim.

Evidentiary Background

In August 1999, the veteran sought VA treatment with 
complaints of headache and difficulty urinating.  It was 
noted that he had symptoms of benign prostatic hypertrophy 
(BPH).  He was prescribed Chlorpheniramine for a sinus 
condition in October 1999.  In November 1999, he complained 
of hemorrhoids with reports of pain and tenderness in his 
anal area.  Examination revealed a small thrombosed external 
hemorrhoid.  A possible abscess was noted.

In November 1999, the veteran sought private medical 
treatment for urinary retention.  The veteran reported that 
it was very hard for him to urinate and when he did, he was 
only able to pass a small amount.  These symptoms had started 
6 months ago.  He felt that the prescription of 
Chlorpheniramine had "shut him down completely."  He 
subsequently went to VA for treatment of a rectal abscess. 

The veteran subsequently underwent incision and drainage of a 
perirectal abscess in November 1999 at a private medical 
facility.  While the abscess had not returned, the veteran 
had a small punctuate lesion that was draining purulent 
material.  He was diagnosed with a fistula in ano.  He 
subsequently underwent a partial surgical excision with a C-
tong placement in December 1999.  

Despite his surgery, subsequent medical records show that the 
veteran did not completely heal and the fistula in ano 
recurred.  In April 2000, he underwent another partial 
resection with Seton placement.  

A September 2000 statement from the veteran's private 
physician indicates that the veteran required multiple 
procedures due to a complicated fistula in ano.  The veteran 
was unable to work.  

In November 2000, the RO obtained a medical opinion from Dr. 
Michael B. Phaup, the Interim Medical Center Director of the 
VA Medical Center (VAMC) in Fayetteville, North Carolina.  
Dr. Phaup noted that the veteran had received care at the 
Fayetteville VAMC Emergency Room beginning on August 2, 1999.  
He had never been hospitalized at that facility.  In August 
1999, he presented with symptoms of headache of several 
months' duration and difficulty urinating.  Diagnostic 
studies were ordered and a return appointment was given.  In 
October 1999, he was given an antibiotic prescription for 
sinusitis which the PharmD advised would not cause a fistula.  
In November 1999, he returned to the Emergency Room with 
complains of hemorrhoidal pain.  Physical examination 
revealed a thrombosed hemorrhoid.  Palliative medications 
were ordered.  It was opined that no medications or invasive 
treatments were performed by VA that would have resulted in a 
fistula in ano.  The only procedure that required an informed 
consent from the veteran was a CAT scan of his head in 
conjunction with his sinusitis.  Subsequent VA progress notes 
in May and August 2000 reflect that the veteran had rectal 
surgery in South Carolina.  

A May 2001 VA colorectal surgical consultation report notes 
that the veteran had a fistula in ano with three prior 
operations for recurrent perirectal abscess with his most 
recent surgery in April 2000.  However, subsequent 
colonoscopy in November 2000 confirmed the veteran's fistula 
in ano with no evidence for an abscess.  Current diagnosis 
was chronic fistula in ano which would require 
intrasphincteric dissection of the entire tract with possible 
anoplasty and sphincter reconstruction.  

At his hearing before the Board in February 2005, the veteran 
expressed his belief that his fistula was caused by 
medication prescribe by VA.  He reported that he was 
prescribed Terazosin by a VA physician for his enlarged 
prostate and chlorphenamine maleate for a sinus condition.  
He took this medication for 7 to 8 months before developing a 
fistula.  The veteran's representative noted that his 
research including the Physicians Desk Reference (PDR) and 
through the Internet disclosed that patients were to inform 
their health care providers of any difficulty urinating due 
to enlarged prostate when using chlorphenamine maleate.  The 
veteran reported that his private physician had informed him 
that he was taking the wrong pills and that they contributed 
to his development of the fistula.  

VA outpatient treatment records show that the veteran 
underwent additional surgery in May 2002.  

Legal Criteria

VA provides compensation under the provisions of 38 U.S.C. § 
1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.  This compensation is awarded in the 
same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) 
(2005).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  38 
C.F.R. § 3.358(c)(3) (1994).  Those interpretations and the 
cited regulatory provision were invalidated by the Court in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 22(a), 110 Stat. 2926 (Sept. 26, 
1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and (2) 
the proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2005), 69 Fed. Reg. 46,433-35 (to be codified 
at 38 C.F.R. §§ 3.154-3.800).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C. § 1151 for a fistula in ano 
as a result of medical treatment received from VA from August 
1999 to November 1999.  In particular, he asserts that his 
fistula in ano resulted from chlorpheniramine maleate 
prescribed by VA for his sinus condition.  He felt that he 
should not have been prescribed this medication because of 
his prostate condition.  On his August 2002 substantive 
appeal, he asserted that after taking the medication, his 
"system was shut down completely.  

The only medical opinion of record concerning whether 
complications, residuals or further disability resulted from 
the prescription of medication from VA for the veteran's 
sinus condition or prostate condition is the November 2000 VA 
medical opinion.  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
medical evidence of a link between his fistula in ano and 
medication prescribed by VA.  While the veteran's 
representative noted that his research had showed that 
individuals were advised to inform their physicians if they 
experienced urinary problems while prescribed 
chlorpheniramine maleate, the November 2000 medical opinion 
is of greater probative weight as it was rendered by a VA 
physician who reviewed the veteran's claims folders and facts 
pertinent to his claim.  In the absence of evidence 
indicating that the veteran or his representative has the 
medical knowledge or training requisite for the rendering of 
medical opinions, the Board must find that their contentions 
with regard to the etiology of any current fistula in ano to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, compensation under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for fistula in ano as a result of treatment 
by VA is denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


